MONROE, C. J.
The usual order having been made for the review of the judgment rendered in the above-entitled suit, and the record having been forwarded to this court, the plaintiffs now appear and move that the order be recalled and this proceeding dismissed for the reason that the application was not verified by affidavit, as required by law, and that the order was therefore improvidently granted. The fact being as stated, the motion must be sustained. Constitution, art. 101; Act 191 of 1898, § 2; Landry & Son v. Labarre et al., 125 La. 714, 51 South. 697; Coignet v. Nelson, 128 La. 420, 54 South. 925. The order heretofore made in this case is therefore recalled and rescinded, and this proceeding is dismissed, at the cost of the applicant.